Exhibit 10.33

SYNOPSYS, INC.

2005 NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

RESTRICTED STOCK GRANT NOTICE AND AWARD AGREEMENT

(ANNUAL AWARD)

Pursuant to its 2005 Non-Employee Directors Equity Incentive Plan (the “Plan”),
Synopsys, Inc. (the “Corporation”) has granted you (the “Eligible Director” or
“you”) the right to acquire the number of shares of the Corporation’s Common
Stock set forth below (“Annual Award”). The Annual Award is subject to the terms
and conditions as set forth in this Restricted Stock Grant Notice and Award
Agreement (this “Agreement”) and the Plan, which is incorporated by reference
herein in its entirety. If there is any conflict between the terms in this
Agreement and the Plan, the terms of the Plan will control.

Eligible Director:

Grant Number:

Date of Grant:

Number of Shares Subject to Annual Award:

 

Vesting Schedule:

 

The shares subject to the Annual Award will vest in a series of three (3)
successive equal annual installments as the Eligible Director continues in Board
service from the Date of Grant through the dates immediately preceding each of
the first three (3) Annual Meetings following the Date of Grant.

Additional Terms/Acknowledgements: The undersigned Eligible Director
acknowledges receipt of, and understands and agrees to, this Agreement, the
Plan, the related Plan prospectus and the Corporation’s Insider Trading Policy.
Eligible Director further acknowledges that as of the Date of Grant, this
Agreement and the Plan set forth the entire understanding between Eligible
Director and the Corporation regarding the acquisition of stock in the
Corporation pursuant to the Annual Award specified above and supersede all prior
oral and written agreements on that subject.

Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.

The details of the Annual Award are as follows:

1.     ACQUISITION OF SHARES. By signing this Agreement, you hereby agree to
acquire from the Corporation, and the Corporation hereby agrees to issue to you,
the aggregate number of shares of Common Stock specified on the first page of
this Agreement for the consideration set forth in Section 3 and subject to all
of the terms and conditions of the Annual Award and the Plan. You may not
acquire less than the aggregate number of shares specified in this Agreement.

2.     CLOSING. Your acquisition of the shares shall be consummated as follows:

(a)      You will acquire the shares, subject to your signing this Agreement in
the manner required by the Corporation and delivering a copy to the
Corporation’s Shareholder Services department, or to such other person as the
Corporation may designate, during regular business hours, on the Date of Grant
(the “Closing Date”) along with any consideration, other than your past or
future services, required to be delivered by you by law on the Closing Date
pursuant to Section 3 and such additional documents as the Corporation may then
require.

(b)      The Corporation will direct the transfer agent for the Corporation to
deliver to the Escrow Agent pursuant to the terms of Section 9, below, the
certificate or certificates evidencing the shares of Common Stock being acquired
by you. You acknowledge and agree that any such shares may be held in book entry
form directly registered with the transfer agent or in such other form as the
Corporation may determine.

(c)      In the event of the termination of your Board service prior to the
Closing Date, the closing contemplated in this Agreement shall not occur.

 

1



--------------------------------------------------------------------------------

3.     CONSIDERATION. Unless otherwise required by law and/or the Plan, the
shares of Common Stock to be delivered to you on the Closing Date shall be
deemed paid, in whole or in part in exchange for past and future services to be
rendered to the Corporation in the amounts and to the extent required by law.

4.     VESTING. Subject to the limitations contained herein, the shares you
acquire will vest as follows:

(a)      The shares will vest as provided in the Vesting Schedule set forth in
this Agreement, provided that vesting will cease upon the termination of your
Board service.

(b)      In the event of your death or Permanent Disability during the period of
your Board service, the shares will vest in that number of additional shares of
Common Stock subject to the Annual Award in which you would have vested had you
continued in Board service until the next Annual Meeting.

(c)      Shares acquired by you that have vested in accordance with the Vesting
Schedule set forth in this Agreement and this Section 4 are “Vested Shares.”
Shares acquired by you pursuant to this Agreement that are not Vested Shares are
“Unvested Shares.”

5.     CAPITALIZATION CHANGES. The number of shares of Common Stock subject to
the Annual Award and referenced in this Agreement may be adjusted from time to
time for changes in capitalization pursuant to Section IV.C of the Plan.

6.     SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not acquire any shares of Common Stock under the
Annual Award unless the shares of Common Stock issuable upon such acquisition
are then registered under the Securities Act of 1933, as amended (the
“Securities Act”) or, if such shares of Common Stock are not then so registered,
the Corporation has determined that such acquisition would be exempt from the
registration requirements of the Securities Act. The acquisition of shares under
the Annual Award also must comply with other applicable laws and regulations
governing the Annual Award, and you may not acquire such shares if the
Corporation determines that such acquisition would not be in material compliance
with such laws and regulations.

7.     RIGHT OF REACQUISITION. The Corporation shall simultaneously with the
termination of your Board service automatically reacquire (the “Reacquisition
Right”) for no consideration all of the Unvested Shares, unless the Corporation
agrees to waive its Reacquisition Right as to some or all of the Unvested
Shares. Any such waiver shall be exercised by the Corporation by written notice
to you or your representative (with a copy to the Escrow Agent, as defined
below) within ninety (90) days after the termination of your Board service, and
the Escrow Agent may then release to you the number of Unvested Shares not being
reacquired by the Corporation. If the Corporation does not waive its
reacquisition right as to all of the Unvested Shares, then upon such termination
of your Board service, the Escrow Agent shall transfer to the Corporation the
number of Unvested Shares the Corporation is reacquiring. The Reacquisition
Right shall expire when all of the shares have become Vested Shares in
accordance with Section 4.

8.     CERTAIN CORPORATE TRANSACTIONS. In the event of a Corporate Transaction
as defined in the Plan, the Reacquisition Right may be assigned by the
Corporation to the successor of the Corporation (or such successor’s parent
Corporation), if any, in connection with such transaction. To the extent the
Reacquisition Right remains in effect following such transaction, it shall apply
to the new capital stock, cash or other property received in exchange for the
Common Stock in consummation of the transaction, but only to the extent the
Common Stock was at the time covered by such right.

9.     ESCROW OF UNVESTED COMMON STOCK. As security for your faithful
performance of the terms of this Agreement and to insure the availability for
delivery of your Common Stock upon execution of the Reacquisition Right provided
in Section 7, above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Corporation hereby authorize and direct the
Corporate Secretary of the Corporation or the Corporate Secretary’s designee
(“Escrow Agent”) to hold the documents delivered to Escrow Agent pursuant to the
terms of this Agreement in accordance with the following Joint Escrow
Instructions:

(a)       In the event you cease your Board service, the Corporation shall
pursuant to the Reacquisition Right in Section 7, above, automatically reacquire
for no consideration all Unvested Shares, within the meaning of Section 4,
above, as of the date of such termination, unless the Corporation elects to
waive such right as to some or all of the Unvested Shares. If the Corporation
(or its assignee) elects to waive the

 

2



--------------------------------------------------------------------------------

Reacquisition Right, the Corporation or its assignee will give you and Escrow
Agent a written notice specifying the number of shares of stock not to be
reacquired. You and the Corporation hereby irrevocably authorize and direct
Escrow Agent to close the transaction contemplated by such notice as soon as
practicable following the date of termination of service in accordance with the
terms of this Agreement and the notice of waiver, if any.

(b)      Vested Shares shall be delivered to you upon your request given in the
manner provided in Section 19 for providing notices.

(c)      At any closing involving the transfer or delivery of some or all of the
property subject to this Agreement, Escrow Agent is directed (i) to date any
stock assignments necessary for the transfer in question, (ii) to fill in the
number of shares being transferred, and (iii) to deliver same, together with the
certificate, if any, evidencing the shares of Common Stock to be transferred, to
you or the Corporation, as applicable.

(d)      You irrevocably authorize the Corporation to deposit with Escrow Agent
the certificates, if any, evidencing shares of Common Stock to be held by Escrow
Agent hereunder and any additions and substitutions to said shares as specified
in this Agreement. You do hereby irrevocably constitute and appoint Escrow Agent
as your attorney-in-fact and agent for the term of this escrow to execute with
respect to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

(e)      This escrow shall terminate upon the expiration or application in full
of the Reacquisition Right, whichever occurs first, and the completion of the
tasks contemplated by these Joint Escrow Instructions.

(f)      If at the time of termination of this escrow, should Escrow Agent have
in its possession any documents, securities, or other property belonging to you,
Escrow Agent shall deliver all of same to you and shall be discharged of all
further obligations hereunder.

(g)      Except as otherwise provided in these Joint Escrow Instructions, Escrow
Agent’s duties hereunder may be altered, amended, modified, or revoked only by a
writing signed by all of the parties hereto.

(h)      Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties or their assignees. Escrow Agent shall not be personally liable
for any act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.

(i)      Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any such order, judgment,
or decree of any court, Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.

(j)      Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.

(k)      Escrow Agent shall not be liable for the outlawing of any rights under
any statute of limitations with respect to these Joint Escrow Instructions or
any documents deposited with Escrow Agent.

(l)      Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if Escrow Agent shall cease to be the Secretary of the Corporation or
if Escrow Agent shall resign by written notice to each party. In the event of
any such termination, the Corporation may appoint any officer or assistant
officer of the Corporation or other person who in the future assumes the
position of Secretary for the Corporation as successor Escrow Agent and you
hereby confirm the appointment of such successor or successors as your
attorney-in-fact and agent to the full extent of such successor Escrow Agent’s
appointment.

 

3



--------------------------------------------------------------------------------

(m)      If Escrow Agent reasonably requires other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

(n)      It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities,
Escrow Agent is authorized and directed to retain in its possession without
liability to anyone all or any part of said securities until such dispute shall
have been settled either by mutual written agreement of the parties concerned or
by a final order, decree, or judgment of a court of competent jurisdiction after
the time for appeal has expired and no appeal has been perfected, but Escrow
Agent shall be under no duty whatsoever to institute or defend any such
proceedings.

(o)      By signing this Agreement below Escrow Agent becomes a party hereto
only for the purpose of said Joint Escrow Instructions in this Section 9; Escrow
Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 9.

(p)      Escrow Agent shall be entitled to employ such legal counsel and other
experts as Escrow Agent may deem necessary properly to advise Escrow Agent in
connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely upon
the advice of such counsel, and may pay such counsel reasonable compensation
therefor. The Corporation shall be responsible for all fees generated by such
legal counsel in connection with Escrow Agent’s obligations hereunder.

(q)      These Joint Escrow Instructions set forth in this Section 9 shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. It is understood and agreed that references to
“Escrow Agent” or “Escrow Agent’s” herein refer to the original Escrow Agent and
to any and all successor Escrow Agents. It is understood and agreed that the
Corporation may at any time or from time to time assign its rights under this
Agreement and these Joint Escrow Instructions in whole or in part.

10.     IRREVOCABLE POWER OF ATTORNEY. You constitute and appoint the
Corporation’s Secretary as attorney-in-fact and agent to transfer said Common
Stock on the books of the Corporation with full power of substitution in the
premises, and to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and complete any transaction
herein contemplated. This is a special power of attorney coupled with an
interest (specifically, the Corporation’s underlying security interest in
retaining the shares of Common Stock in the event you do not perform the
associated services for the Corporation), and is irrevocable and shall survive
your death or legal incapacity. This power of attorney is limited to the matters
specified in this Agreement.

11.     RIGHTS AS STOCKHOLDER. Subject to the provisions of this Agreement, you
shall have the right to exercise all rights and privileges of a stockholder of
the Corporation with respect to the shares deposited in the Joint Escrow. You
shall be deemed to be the holder of the shares for purposes of receiving any
dividends that may be paid with respect to such shares and for purposes of
exercising any voting rights relating to such shares, even if some or all of the
shares are Unvested Shares.

12.     LIMITATIONS ON TRANSFER OF THE COMMON STOCK. In addition to any other
limitation on transfer created by applicable securities laws, you shall not
sell, assign, hypothecate, donate, encumber, or otherwise dispose of any
interest in the Common Stock while such shares of Common Stock are Unvested
Shares or continue to be held in the Joint Escrow; provided, however, that an
interest in such shares may be transferred pursuant to a qualified domestic
relations order as defined in the Internal Revenue Code of 1986, as amended (the
“Code”) or Title I of the Employee Retirement Income Security Act. Before any
Common Stock has been released from the Joint Escrow, you shall not sell,
assign, hypothecate, donate, encumber, or otherwise dispose of any interest in
the Common Stock except in compliance with the provisions herein and applicable
securities laws.

13.     RESTRICTIVE LEGENDS. Any certificates representing the Common Stock
shall have endorsed thereon appropriate legends as determined by the
Corporation.

14.     NON-TRANSFERABILITY OF THE ANNUAL AWARD. The Annual Award (except for
Vested Shares issued pursuant thereto) is not transferable except by will or by
the laws of descent and distribution.

 

4



--------------------------------------------------------------------------------

15.     ANNUAL AWARD NOT A SERVICE CONTRACT. The Annual Award is not an
employment or service contract, and nothing in the Annual Award shall be deemed
to create in any way whatsoever any obligation on your part to continue in the
service of the Corporation. In addition, nothing in the Annual Award shall
obligate the Corporation, its respective stockholders, or the Board to continue
any relationship that you might have as an Eligible Director.

16.     TAXES; WITHHOLDING OBLIGATIONS. Regardless of any action the Corporation
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding due in connection with the
Annual Award (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Corporation (1) makes no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Annual Award, including the grant, vesting or delivery of shares under the
Annual Award, the subsequent sale of shares acquired pursuant to the Annual
Award and the receipt of any dividends; and (2) does not commit to structure the
terms of the grant or any aspect of the Annual Award to reduce or eliminate your
liability for Tax-Related Items. At the time the Annual Award is granted, or at
any time thereafter as requested by the Corporation, you hereby authorize
withholding from any amounts payable to you, or otherwise agree to make adequate
provision in cash for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Corporation, if any, which arise
in connection with the Annual Award. In the Corporation’s sole discretion, the
Corporation may elect, and you hereby authorize the Corporation, to withhold
Vested Shares in such amounts as the Corporation determines are necessary to
satisfy your obligation pursuant to the preceding sentence. If the Corporation
withholds Vested Shares to satisfy such tax obligations, then you will have no
further rights, title or interests in or to those Vested Shares.

17.     TAX CONSEQUENCES. You agree to review with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You shall rely solely on such
advisors and not on any statements or representations of the Corporation or any
of its agents. You understand that you (and not the Corporation) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement. You understand
that Section 83 of the Code taxes as ordinary income to you the fair market
value of the shares of Common Stock as of the date any restrictions on the
shares lapse (that is, as of the date on which part or all of the shares vest).
In this context, “restriction” includes the right of the Corporation to
reacquire the shares pursuant to its Reacquisition Right. You understand that
you may elect to be taxed on the fair market value of the shares at the time the
shares are acquired rather than when and as the Corporation’s Reacquisition
Right expires by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the date you acquire the
shares pursuant to the Annual Award. YOU ACKNOWLEDGE THAT IT IS YOUR SOLE
RESPONSIBILITY, AND NOT THE CORPORATION’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(b), EVEN IF YOU REQUEST THE CORPORATION OR ITS REPRESENTATIVES TO
MAKE THE FILING ON YOUR BEHALF. You further acknowledge that you are aware that
should you file an election under Section 83(b) of the Code and then
subsequently forfeit the shares, you will not be able to report as a loss the
value of any shares forfeited and will not get a refund of any of the tax paid.

18.     DATA PRIVACY.

(a)      You hereby explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this document by the Corporation for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

(b)      You understand that the Corporation holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
compensation, nationality, job title, any shares of stock or directorships held
in Corporation, details of all awards or any other entitlement to shares of
stock awarded, canceled, settled, vested, unvested or outstanding in your favor
(the “Personal Data”), for the purpose of implementing, administering and
managing the Plan. You understand that Personal Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Personal Data by
contacting the Corporation’s Corporate Secretary. You authorize the recipients
to receive, possess, use, retain and transfer the Personal Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such

 

5



--------------------------------------------------------------------------------

Personal Data as may be required to a broker or other third party with whom you
may elect to deposit any shares of stock acquired upon vesting of the Annual
Award. You understand that Personal Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view the Personal Data, request
additional information about the storage and processing of the Personal Data,
request any necessary amendments to the Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Corporation’s
Corporate Secretary. You understand, however, that refusing or withdrawing your
consent may affect your ability to hold the Annual Award and participate in the
Plan.

19.     NOTICES. Any notice or request required or permitted under this
Agreement or the Plan shall be given in writing to each of the other parties
hereto and shall be deemed effectively given on the earlier of (i) the date of
personal delivery, including delivery by express courier, or (ii) the date that
electronic notice is sent by you or the Corporation (as applicable), in the case
of notices provided by electronic means, or (iii) the date that is five (5) days
after deposit in the United States Post Office (whether or not actually received
by the addressee), by registered or certified mail with postage and fees
prepaid, addressed at the following addresses, or at such other address(es) as a
party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:

 

          CORPORATION:

  

Synopsys, Inc.

  

700 East Middlefield Road

  

Mountain View, California 94043

  

Attn: Shareholder Services

          YOU:

  

Your address as on file with the Corporation at the time notice is given

          ESCROW AGENT:        

  

Corporate Secretary

  

Synopsys, Inc.

  

700 East Middlefield Road

  

Mountain View, California 94043

20.     MISCELLANEOUS.

(a)      The rights and obligations of the Corporation under this Agreement
shall be transferable by the Corporation to any one or more persons or entities,
and all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Corporation’s successors and assigns. Your rights and
obligations under the Annual Award may be assigned only with the prior written
consent of the Corporation.

(b)      All obligations of the Corporation under the Plan and this Agreement
shall be binding on any successor to the Corporation, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Corporation.

(c)      You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Corporation to carry out
the purposes or intent of the Annual Award.

(d)      You acknowledge and agree that you have reviewed this Agreement in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting the Annual Award and fully understand all provisions of
the Annual Award.

(e)      This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

21.     AMENDMENT. This Agreement may be amended solely by the Corporation by a
writing (including an electronic writing) which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment impairing your rights hereunder may be
made without your written consent. Without limiting the foregoing, the
Corporation reserves the right to change, by written notice (including via
electronic delivery) to you, the provisions of this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, provided that any such change shall

 

6



--------------------------------------------------------------------------------

be applicable only to rights relating to that portion of the Annual Award which
is then subject to restrictions as provided herein.

22.     GOVERNING PLAN DOCUMENT. The Annual Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of the
Annual Award, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of the
Annual Award and those of the Plan, the provisions of the Plan shall control.
The Corporation shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation, and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Board shall be final and binding upon you, the Corporation, and all other
interested persons. No member of the Board shall be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Agreement.

23.     CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by the Annual Award or this Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of California and agree
that such litigation shall be conducted only in the courts of Santa Clara,
California, or the federal courts for the United States for the Northern
District of California.

24.     SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

25.     OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive
a prospectus providing the information required by Rule 428(b)(1) promulgated
under the Securities Act.

26.     ELECTRONIC DELIVERY. The Corporation may, in its sole discretion, decide
to deliver any documents related to the Annual Award granted hereunder or to
participation in the Plan (or future restricted stock units or other equity
awards that may be granted under the Plan) by electronic means (including by
filing documents publicly with the Securities and Exchange Commission at
www.sec.gov or any successor website thereto) or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Corporation or another third party designated by the Corporation.

* * * * *

Your signature below or online acceptance (where permitted) indicates that you
have read this Agreement and agree to be bound by the terms and conditions of
the Plan and this Agreement.

 

SYNOPSYS, INC.

   

ELIGIBLE DIRECTOR

By: 

       

By: 

   

Name: 

       

<<Name>>

Title: General Counsel and Corporate Secretary

   

Date:                                                  

Date: <<Grant Date>>            

     

* * * * *

 

7



--------------------------------------------------------------------------------

The Escrow Agent hereby acknowledges and accepts its rights and responsibilities
pursuant to Section 9, above.

 

ESCROW AGENT:

By:

   

Name:  

   

Title:

   

 

8